PER CURIAM.
*1297We affirm the order entered by the circuit court in Case No. 2017-100954-CFDL denying Appellant's Florida Rule of Criminal Procedure 3.850 motion for postconviction relief filed in that case, albeit not for the reasons provided by the court. We do so without prejudice to Appellant timely raising in Case No. 2007-000909-CFAWS his instant claim that the forfeiture of gain time by the Department of Corrections ("DOC") thwarted his plea bargain, as that appears to be the case so affected by the forfeiture. See Dellahoy v. State , 816 So.2d 1253, 1253 (Fla. 5th DCA 2002) ("The DOC's forfeiture of the gain time cannot be countermanded by the court, but neither can that forfeiture thwart the plea bargain.").
AFFIRMED, without prejudice.
TORPY, WALLIS, and LAMBERT, JJ., concur.